DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the rejections under 35 U.S.C. 112, made in the previous Office Action.

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments, filed 12/23/2020, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Rejections based on a newly cited reference(s) follow.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: “wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data in the generation step, and”.  Applicant is advised to remove the bold portion which is redundant. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kaushal et al. US 2015/0161520 (hereinafter Kaushal).

Regarding claim 13, Kaushal teaches: a search device that searches an input parameter value for getting a target processed shape by a semiconductor processing apparatus, the search device comprising:
a processor (Fig. 2 - - processor);
a storage device (Fig. 2 - - memory); and
a program that is stored in the storage device and which, when executed by the processor, causes the processor to search an input parameter value for getting a target processed shape (Fig.1, [0104] - - to generate wafers having cavities and features formed thereon; [0006] - - select a particular solution based on a target output value), 
wherein the program includes a generation steps that causes the processor to  generate a predictive model indicating a relationship between the input parameter value and an output parameter which is a measured value of a processing result processed by the semiconductor processing apparatus based on the input parameter value and the output parameter value (Fig. 2, [0036] - - learning component is a generation unit; generating process model based on process data), 
wherein when the measured value of the processing result processed by the semiconductor processing apparatus using the input parameter value predicted by the predictive model corresponding to the target output parameter value does not satisfy a target value corresponding to the target processed shape, the prediction model is updated with the input parameter value predicted by the predictive model and the acquired measured value ([0043] - - receive a target output value; generate a set of candidate solutions; the solutions are input parameter values [0051] - -measure the actual output; the difference between the measured output versus the predicted output 
wherein the output parameter representing the processed shape includes a measured value of a top shape of the processing result and a measured value of a sectional shape of the processing result ([0029] - - etch bias, thickness, critical dimension).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 8, 10 – 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. US 2015/0161520 (hereinafter Kaushal) in view of Cassill US 2008/0279434 (hereinafter Cassill).

Regarding claim 1, Kaushal teaches: a search device that searches an input parameter value for getting a target processed shape by a semiconductor processing apparatus, the search device comprising:
a processor (Fig. 2 - - processor);
a storage device (Fig. 2 - - memory); and
a program that is stored in the storage device and which, when executed by the processor, causes the processor to search an input parameter value for getting a target processed shape (Fig.1, [0104] - - to generate wafers having cavities and features formed thereon), 
wherein the program causes the processor to execute a generation step to generate a predictive model indicating a relationship between the input parameter value and an output parameter which is a measured value of a processing result processed by the semiconductor processing apparatus based on the input parameter value and the 

But Kaushal does not explicitly teach: 
wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data in the generation step, and
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped.

However, Cassill teaches:
wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data in the generation step ([0052] - - replacing missing data with “0”; values less than the minimum threshold value being replaced by the minimum threshold value), and
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped ([0052] - - missing data is data whose measurement is skipped).

Kaushal and Cassill are analogous art because they are from the same field of endeavor.  They all relate to generating predictive model.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by Kaushal, and incorporating substituting defective data, as taught by Cassill.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide time-efficient automated modeling, as suggested by Cassill ([0003]).

Regarding claim 2, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Kaushal further teaches: when the measured value of the processing result processed by the semiconductor processing apparatus using the input parameter value predicted by the predictive model corresponding to the target output parameter value  does not satisfy target value corresponding to the target processed shape, the predictive model is updated with the input parameter value predicted by the predictive model and the acquired measured value ([0072] - - facilitate incremental learning over time as additional process data is generated).

Regarding claim 3, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Kaushal further teaches: the program further causes the processor to receive position information as initial data, and wherein the program further causes the processor to execute a step to measure the processing result by using the position information ([0029] - - a predetermined locations or regions of wafers is position information).

Regarding claim 4, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Cassill further teaches: the defective substitute data is determined as a value whose difference from a target value of the output parameter value is outside an allowable range ([0052] - - values less than the minimum threshold value being replaced by the minimum threshold value; extreme large value is replaced by maximum threshold value).

Kaushal and Cassill are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Kaushal further teaches: the output parameter representing the processed shape includes a measured value of a top shape of the processing result and a measured 

Regarding claim 7, Kaushal teaches: a search method for searching an input parameter value for getting a target processed shape by a semiconductor processing apparatus (Abstract - - learning and optimizing semiconductor manufacturing process; optimizing is searching optimized input parameters), the search device comprising:
a generation step to generate a predictive model indicating a relationship between the input parameter value and an output parameter which is a measured value of a processing result processed by the semiconductor processing apparatus based on the input parameter value and the output parameter value (Fig. 2, [0036] - - generating process model based on process data), 

But Kaushal does not explicitly teach: 
wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data in the generation step, and
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped.

However, Cassill teaches:

wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped ([0052] - - missing data is data whose measurement is skipped).

Kaushal and Cassill are analogous art because they are from the same field of endeavor.  They all relate to generating predictive model.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kaushal, and incorporating substituting defective data, as taught by Cassill.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide time-efficient automated modeling, as suggested by Cassill ([0003]).

Regarding claim 8, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Cassill further teaches: the defective substitute data is determined as a value whose difference from a target value of the output parameter value is outside an allowable range ([0052] - - values less than the minimum threshold value being replaced by the minimum threshold value; extreme large value is replaced by maximum threshold value).

Kaushal and Cassill are combinable for the same rationale as set forth.

Regarding claim 10, Kaushal teaches: a plasma processing apparatus having a processing chamber which plasma processing for a sample is performed therein, a radio frequency power supply to supply a radio frequency voltage for plasma generation ([0026] - - plasma etching; [0028] - - radio frequency power) comprising:
a control system to generate a predictive model indicating a relationship between the input parameter value and an output parameter which is a measured value of a processing result processed by the plasma processing apparatus based on the input parameter value and the output parameter value (Fig. 2, [0036] - - generating process model based on process data), 

But Kaushal does not explicitly teach: 
wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing 
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped.

However, Cassill teaches:
wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data ([0052] - - replacing missing data with “0”; values less than the minimum threshold value being replaced by the minimum threshold value), and
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped ([0052] - - missing data is data whose measurement is skipped).

Kaushal and Cassill are analogous art because they are from the same field of endeavor.  They all relate to generating predictive model.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by Kaushal, and incorporating substituting defective data, as taught by Cassill.  

Cassill ([0003]).

Regarding claim 11, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Cassill further teaches: the defective substitute data is determined as a value whose difference from a target value of the output parameter value is outside an allowable range ([0052] - - values less than the minimum threshold value being replaced by the minimum threshold value; extreme large value is replaced by maximum threshold value).

Kaushal and Cassill are combinable for the same rationale as set forth.

Regarding claim 12, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Kaushal further teaches: the output parameter representing the processed shape includes a measured value of a top shape of the processing result and a measured value of a sectional shape of the processing result ([0029] - - etch bias, thickness, critical dimension).

Regarding claim 14, Kaushal teaches all the limitations of the base claims as outlined above. 

wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data in the generation step, and
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped.

However, Cassill teaches:
wherein the predictive model is generated based on the input parameter value causing defective data and defective substitute data obtained by substituting the measured value which is the defective data when the measured value of the processing result processed by the semiconductor processing apparatus is the defective data in the generation step ([0052] - - replacing missing data with “0”; values less than the minimum threshold value being replaced by the minimum threshold value), and
wherein the defective data is the output parameter which cannot be measured or whose measurement is skipped ([0052] - - missing data is data whose measurement is skipped).

Kaushal and Cassill are analogous art because they are from the same field of endeavor.  They all relate to generating predictive model.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by Kaushal, and incorporating substituting defective data, as taught by Cassill.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide time-efficient automated modeling, as suggested by Cassill ([0003]).

Regarding claim 15, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

Cassill further teaches: the defective substitute data is determined as a value whose difference from a target value of the output parameter value is outside an allowable range ([0052] - - values less than the minimum threshold value being replaced by the minimum threshold value; extreme large value is replaced by maximum threshold value).

Kaushal and Cassill are combinable for the same rationale as set forth.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al. US 2015/0161520 (hereinafter Kaushal) in view of Cassill US 2008/0279434 Cassill) and further in view of Takane et al. US 2003/0010914 (hereinafter Takane).

Regarding claim 9, the combination of Kaushal and Cassill teaches all the limitations of the base claims as outlined above. 

But the combination of Kaushal and Cassill does not explicitly teach: the output parameter value includes a first output parameter value acquired by a first measurement and a second output parameter value acquired by the second measurement, and
whether or not to perform the second measurement is determined based on the first output parameter value.

However, Takane teaches:
the output parameter value includes a first output parameter value acquired by a first measurement and a second output parameter value acquired by the second measurement, and
whether or not to perform the second measurement is determined based on the first output parameter value ([0072], [0073] - - when the previous measurement shows an error occurred, the measurement is skipped).

Kaushal, Cassill and Takane are analogous art because they are from the same field of endeavor.  They all relate to controlling manufacturing process.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Kaushal and Cassill, and incorporating skipping measurement as taught by Takane.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency, as suggested by Takane ([0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.